Citation Nr: 1103152	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for 
varicosities of the right lower extremity.

2.  Entitlement to a disability rating higher than 20 percent for 
varicosities of the left lower extremity.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 until retiring 
in April 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

In his April 2009 substantive appeal (on VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge of the 
Board.  He subsequently withdrew this hearing request, however, 
in a statement in support of claim (VA Form 21-4138) received in 
October 2010 from his representative.  See 38 C.F.R. § 20.704(e) 
(2010).  And he asked the RO to go ahead and forward his file to 
the Board for a decision.

Since, however, the TDIU claim requires further development, the 
Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  Whereas the Board is 
going ahead and deciding the remaining claims for disability 
ratings higher than 40 and 20 percent for the varicosities of the 
right and left lower extremities, respectively.


FINDINGS OF FACT

1.  The varicosities (varicose veins) of the Veteran's right 
lower extremity are not manifested by persistent ulceration.

2.  The varicosities of his left lower extremity are 
characterized by edema and stasis pigmentation, but also without 
persistent ulceration.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent 
for the varicosities of the right lower extremity.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 
7120 (2010).

2.  But the criteria are met for a higher 40 percent rating, 
though no greater rating, for the varicosities of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.104, DC 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the lower Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.  Moreover, it since has been held that, after 
a notice error, such as failing to inform the appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the appellant's burden to demonstrate prejudice at the U. 
S. Court of Appeals for Veterans Claims (Court/CAVC) level does 
not shift to VA unless notice is not provide at all.  
See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 
(Vet. App. Oct. 22, 1010).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2008 and 
September 2010.  The May 2008 letter was sent prior to initially 
adjudicating his claims in July 2008, so in the preferred 
sequence.  The letters, especially in combination, informed him 
of the type of evidence required to substantiate his claims for 
higher ratings for these disabilities and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  The letters also complied with Dingess by discussing 
the disability rating and downstream effective date elements of 
his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, and 
arranged for VA compensation examinations, including by QTC 
services, in June 2008 and February 2009 to assess and then 
reassess the severity of his lower extremity varicosities.  Since 
there is sufficient evidence to fairly decide these claims 
insofar as determining the severity of these disabilities, yet 
another examination is not needed.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board is satisfied that VA has provided all assistance required 
by the VCAA and appellate review may proceed without prejudicing 
the Veteran.  

II.  Entitlement to Disability Ratings Higher than 40 and 20 
Percent for Varicosities of the Right and Left Lower Extremities, 
Respectively.

The Veteran claims the varicosities of his right and left lower 
extremities have worsened in severity, so warrant higher ratings.  
The disabilities are currently rated as 40- and 20-percent 
disabling respectively under DC 7120, retroactively effective 
since May 1, 2001, so since the Veteran retired from the 
military.  He did not appeal these ratings when initially 
assigned, so the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court has held that in determining the 
present level of disability for any increased-evaluation claim, 
the Board must consider whether to "stage" the rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased rating 
claim is from one year before the claim for a higher rating was 
filed - so in this instance since May 2007 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2010).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

According to DC 7120, a 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent rating is warranted for 
massive, board-like edema with constant pain at rest.  These 
ratings are for involvement of a single extremity.  38 C.F.R. § 
4.104, DC 7120 (2010).



Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 40 
percent for the varicose veins of the Veteran's right leg because 
there is not the required persistent ulceration.  
See 38 C.F.R. § 4.104, DC 7120 (2010).  However, he does at least 
have sufficient disability to increase the rating for his left 
leg varicosities from 20 to 40 percent.  Id.  So the Board is at 
least partly granting his appeal.

The relevant evidence concerning these claims includes the 
results of the VA compensation examinations in June 2008 and 
February 2009.  Also considered were contemporaneous VA 
outpatient treatment records from May to December 2007 and from 
September 2008 and January 2009.

A VA outpatient treatment record from September 2008 notes there 
was no real change in the edema of the Veteran's lower 
extremities.  This is the only evidence in his VA outpatient 
treatment records pertaining to his claims for higher ratings for 
his lower extremity varicosities, so these records do not provide 
a basis for assigning higher ratings.

The June 2008 QTC examination found no symptoms of pain, edema, 
dark pigmentation, eczema or ulceration in either the right or 
left lower extremity.  And, as a result, the examiner determined 
there was no change in the varicosities affecting either 
extremity.  So the results of that examination also do not 
provide grounds for increasing the ratings.

However, during the more recent February 2009 VA compensation 
examination to reassess the severity of the lower extremity 
varicosities, physical examination of the right lower extremity 
revealed hyperpigmentation and palpable and visible varicose 
veins.  There was no hyperpigmentation of the left lower 
extremity, and the examiner found no evidence of venous stasis 
ulcers for either extremity.  The examiner did, however, diagnose 
bilateral lower extremity edema, indicating it was worse in the 
right lower extremity than in the left.  He also indicated there 
were signs of venous stasis, bilaterally, so involving both 
extremities (not just one), albeit with no evidence of blood 
clots or claudication.  

Consequently, a disability rating higher than 40 percent is not 
warranted for the varicose veins affecting the Veteran's right 
lower extremity because there is no evidence of persistent 
ulceration, as required for the higher 60 percent rating.  See 38 
C.F.R. § 4.104, DC 7120 (2010).  See also Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Compare and contrast with Johnson v. 
Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive 
"or" requirement must be met in order for an increased rating to 
be assigned).  See, too, Tatum v. Shinseki, 23 Vet. App. 152 
(2009) (The joining of criteria by the conjunctive "and" in a 
diagnostic code does not always require all criteria to be met, 
except that in the case of diagnostic codes that use successive 
rating criteria, where assignment of a higher rating requires 
that elements from a lower rating are met.)

There is, however, evidence supporting an increase in the rating 
for the left leg varicosities from 20 to 40 percent because there 
is confirmation of persistent edema and stasis pigmentation, as 
the February 2009 VA compensation examiner confirmed.  But just 
as in the case of the right leg, the even higher 60 percent 
rating is not warranted because there is no evidence of 
persistent ulceration.

The Veteran is competent, even as a layman, to testify that he 
has experienced pain and swelling of his right and left lower 
extremities, especially since this is an observable symptom.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the 
Board does not find his statements concerning this to be 
incredible.  Rather, the requirement of persistent ulceration 
simply is not shown as evidenced by the fact that the VA 
compensation examiners both observed no objective indication of 
this in either lower extremity during their evaluations of the 
Veteran.  So in the absence of this identifiable symptom of the 
right lower extremity, a rating higher than 40 percent is not 
warranted under DC 7120.  However, the Veteran is entitled to a 
higher rating of 40 percent for his left lower extremity, though 
no greater rating, based on the objective findings of edema and 
venous stasis.  

Since these disabilities have never been more than 40-percent 
disabling since one year prior to filing his claims for higher 
ratings, there is no basis to "stage" the ratings for these 
disabilities under Hart, except perhaps that the evidence shows 
his left leg varicosities did not meet the requirements for this 
higher 40 percent rating (up from the initial 20 percent) until 
the February 2009 VA compensation examination.  See Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on the 
facts of the particular case:  (1) if an increase in disability 
occurs after the claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 
(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 40 percent for the varicose veins of the Veteran's 
right leg.  And as the preponderance of the evidence is against 
this claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

However, the symptoms and findings described in the report of the 
February 2009 VA compensation examination provide reason to 
increase the rating for the varicosities affecting the Veteran's 
left lower extremity from 20 to 40 percent, especially resolving 
all reasonable doubt concerning this in his favor.  
38 C.F.R. §§ 4.3, 4.7.  



Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of 


disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

Here, the Board finds no persuasive evidence that the Veteran's 
lower extremity varicosities have markedly interfered with his 
employment, meaning above and beyond that contemplated by his now 
40 percent schedular ratings for each lower extremity, or that 
these disabilities have required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  Although he has indicated that 
he is unemployed because he is unable to work as a result of the 
pain attributable to his varicose veins, the evidence of record 
indicates that he was employed until March 7, 2008, and the Board 
is yet to decide his related claim for a TDIU (instead, is 
remanding this claim for further development).  In the meantime, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So until the TDIU claim is resolved, 
the Board does not have to refer these increased-rating claims 
for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for a disability rating higher than 40 percent for the 
varicosities of the right lower extremity is denied.

But a higher 40 percent rating is granted for the varicosities of 
the left lower extremity (effective as of the date of the 
February 2009 VA examination), subject to the statutes and 
regulations governing the payment of VA compensation.


REMAND

The Veteran, as mentioned, is additionally contending that he has 
been unemployed since March 2008 due to his service-connected 
disabilities and, therefore, is entitled to a TDIU.  See his 
April 2009 VA Form 9.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to his level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities.  If there is only one service-connected 
disability, it must be rated at 60 percent or more; whereas if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to at least 70 
percent.  38 C.F.R. § 4.16(a).




Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extra-schedular total rating also may be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  
So even if the Veteran does not meet the threshold minimum 
percentage standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. § 
3.321(b)(1).

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration or accommodation was given on account 
of the same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). 

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment," 
in the process noting the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

Regarding his varicosities, as a result of this decision the 
Veteran now has 40 percent ratings for each lower extremity.  He 
also has a 30 percent rating for status post right fibula/ tibia 
fracture with residual cortical deformity, a 10 percent rating 
for osteoarthritis of the right knee, a 10 percent rating for 
scars on his right lower extremity, a 10 percent rating for 
bilateral pes planus (flat feet) and bilateral plantar calcaneal 
spur, a noncompensable (i.e., 0 percent) rating for status post 
right fifth metacarpal fracture with dupuytren's contracture, and 
a noncompensable rating for left ear hearing loss.

So he has a sufficient combined rating under 38 C.F.R. § 4.25 for 
consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, 
without having to resort to the special extra-schedular 
provisions of § 4.16(b).

According to his VA Form 21-4192, the Veteran was employed as an 
instructor at a field service company from June 2002 until March 
2008, when he was terminated for breaking company policy 
pertaining to internet use.  He claims he has not had a job 
since.

In further support of his claim, the Veteran submitted two 
statements from his private physician, Dr. W.B., dated in 
September 2008 and November 2009, attesting to his 
unemployability.  Specifically, Dr. W.B. opined that the 
Veteran's diagnoses of arthritis in his low back, severe 
bilateral varicose veins and venous stasis changes in both legs 
"limit his ability to continue permanent or temporary 
employment, especially when work requires frequent travel and 
standing."  However, Dr. W.B. did not address whether the 
Veteran is incapable, as opposed to just "limited," of 
obtaining and maintaining substantially gainful employment when 
only the service-connected disabilities are considered, 
which does not currently include the low back disorder mentioned.

But this notwithstanding, in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Court held that the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from mere 
conjecture, showing the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran has not had a VA examination for a medical opinion 
concerning whether he is unemployable on account of his service-
connected disabilities (and only these disabilities).  So his 
TDIU claim requires this further development, in particular, 
medical comment on this determinative issue.  See Gary v. Brown, 
7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 
(1994).  .



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Have the Veteran examined to determine 
the effects of his service-connected 
disabilities (and only these disabilities) on 
his ability to obtain and maintain 
substantially gainful employment consistent 
with his prior work experience, level of 
education and training.  At present, his 
service-connected disabilities are:  
varicosities of his lower extremities (right 
and left), status post right fibula/tibia 
fracture with residual cortical deformity, 
osteoarthritis of the right knee, scars on 
his right lower extremity, bilateral pes 
planus and bilateral plantar calcaneal spur, 
status post right fifth metacarpal fracture 
with dupuytren's contracture, and left ear 
hearing loss.

To facilitate making this important 
determination, the claims file, including a 
complete copy of this remand and the 
supporting statements from Dr. W.B., must be 
made available to the examiner for review of 
the pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, will have adverse consequences on this 
pending claim.  38 C.F.R. § 3.655 (2010).



2.  Then readjudicate this remaining claim 
for a TDIU in light of this additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


